Quillian, Presiding Judge.
This is an appeal from a judgment of the superior court which affirmed an award of the State Board of Workers’ Compensation. Held:
The award held that the claimant aggravated a preexisting condition and thereby sustained a new injury. The appellant contends that the claimant was not entitled to compensation because there was a form 19 supplemental memorandum of agreement to pay compensation executed by the claimant and the employer which covered the injury for which the award granted the claimant compensation.
The appellant’s contention is without merit under that which was held in Employers Mut. Liability Ins. Co. v. Young, 129 Ga. App. 282 (199 SE2d 552). In the Young case it was held: '"A supplemental memorandum of agreement as to payment of compensation or any other agreement between the claimant and employer duly signed by the parties and approved by the State Board of Workmen’s Compensation is, in the absence of fraud, accident or mistake, conclusive as to such a change in condition.’ Code Ann. § 114-709. (Emphasis supplied.) We agree with the superior court that this provision applies only to a change in condition of the original injury and has no relationship to a new and distinct injury. The supplemental agreement in this case, while perhaps conclusive as to a change in condition relating to the 1966 injury, cannot be conclusive as to the claim for the alleged new and distinct injury of 1969.”

Judgment affirmed.


Smith and Birdsong, JJ., concur.

Greene, Buckley, DeRieux & Jones, AlfredB. Adams, III, Daniel A. Angelo, for appellants.
Saveli, Williams, Cox & Angel, Mark S. Gannon, John M. Williams, for appellee.